        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 1 of 11



 1   [COUNSEL INFORMATION LISTED
     ON SIGNATURE PAGES]
 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN JOSE DIVISION
10   IN RE GOOGLE DIGITAL ADVERTISING               )
11   ANTITRUST LITIGATION                           )   Lead Case No.: 5:20-cv-03556-BLF
                                                    )
12                                                  )
     DOCUMENT RELATES TO:                           )
13                                                  )   JOINT STIPULATION AND
     Sweepstakes Today, LLC v. Google LLC et al.,   )   [PROPOSED] ORDER REGARDING
14                                                  )   COMPLAINT RESPONSE
     No. 5:20-cv-08984-BLF
15                                                  )   DEADLINES
     Genius Media Group, Inc. et al. v.             )
16   Alphabet Inc. et al., No. 5:20-cv-09092-BLF    )
                                                    )
17   Sterling International Consulting Group v.     )
     Google LLC, No. 5:20-cv-09321-BLF              )
18
                                                    )
19   Astarita v. Google LLC et al.,                 )
     No. 5:21-cv-00022-BLF                          )
20                                                  )
     JLaSalle Enterprises LLC v. Google LLC,        )
21   No. 5:21-cv-00748-BLF                          )
                                                    )
22
     Mikula Web Solutions, Inc. v. Google LLC,      )
23   No. 5:21-cv-00810-BLF                          )
                                                    )
24                                                  )
                                                    )
25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER                          CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 2 of 11



 1          Pursuant to Civil Local Rule 6-1(a), plaintiffs (i) Mark Astarita; (ii) Genius Media Group,

 2   Inc.; The Nation Company, L.P.; and The Progressive, Inc.; (iii) JLaSalle Enterprises LLC;

 3   (iv) Mikula Web Solutions, Inc.; (v) Sterling International Consulting Group; and

 4   (vi) Sweepstakes Today LLC; and Defendants Alphabet Inc., Google LLC, and YouTube LLC

 5   (“Google”) stipulate as follows:

 6          WHEREAS, the Court has ordered the “publisher plaintiffs” in cases 20-cv-08984-BLF,

 7   20-cv-09092-BLF, 20-cv-09321-BLF, and 21-cv-00022-BLF to file a consolidated complaint no

 8   later than April 5, 2021, and has directed that consolidation efforts shall include any publisher

 9   plaintiffs in additional related cases but has reserved on the question of consolidation of the

10   publisher and advertiser cases, respectively (Dkt. 89);

11          WHEREAS, the Court on February 9, 2021, ruled that case Nos. 21-cv-00748 and 21-cv-

12   00810 are related to the case In re Google Digital Advertising Antitrust Litigation, No. 20-cv-

13   03556-BLF;

14          WHEREAS, this stipulation will not alter the date of any event or deadline already fixed

15   by Court order; and

16          NOW THEREFORE, pursuant to Civil Local Rule 6-1(a), the parties through their

17   respective counsel hereby stipulate as follows:

18          Defendants’ deadlines to answer or otherwise respond the complaints filed in Case Nos.

19   20-cv-08984-BLF, 20-cv-09092-BLF, 20-cv-09321-BLF, 21-cv-00022-BLF, 21-cv-00748-BLF,

20   and 21-cv-00810-BLF are vacated pending the filing of a consolidated publisher

21   complaint. Defendants shall respond to a consolidated amended publisher complaint within 60

22   days of the filing of such complaint.

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER             -1-                   CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 3 of 11



 1   IT IS SO STIPULATED.

 2   Dated: February 23, 2021                 Respectfully submitted,

 3                                            WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation
 4

 5                                            By: /s/ Justina K. Sessions
                                              Justina K. Sessions, State Bar No. 270914
 6                                            One Market Plaza
                                              Spear Tower, Suite 3300
 7                                            San Francisco, California 94105
 8                                            Telephone: (415) 947-2197
                                              Facsimile: (415) 947-2099
 9                                            Email: jsessions@wsgr.com

10                                            Counsel for Defendants Google LLC,
                                              Alphabet Inc., and YouTube LLC
11

12   Dated: February 23, 2021                 ROBBINS GELLER RUDMAN
                                                   & DOWD LLP
13                                            DAVID W. MITCHELL
                                              STEVEN M. JODLOWSKI
14
                                              By: /s/ David W. Mitchell
15                                            DAVID W. MITCHELL
16                                            655 West Broadway, Suite 1900
                                              San Diego, CA 92101-8498
17                                            Telephone: 619/231-1058
                                              619/231-7423 (fax)
18                                            davidm@rgrdlaw.com
                                              sjodlowski@rgrdlaw.com
19

20                                            PAUL J. GELLER**
                                              STUART A. DAVIDSON**
21                                            Robbins Geller Rudman & Dowd LLP
                                              120 East Palmetto Park Road, Suite 500
22                                            Boca Raton, FL 33432
                                              Telephone: 561/750-3000
23
                                              561/750-3364 (fax)
24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -2-                   CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 4 of 11



 1                                            John C. Herman*
                                               (GA Bar No. 348370)
 2                                            Serina M. Vash**
                                               (NJ Bar No. 041142009)
 3
                                              HERMAN JONES LLP
 4                                            3424 Peachtree Road, N.E., Suite 1650
                                              Atlanta, Georgia 30326
 5                                            Telephone: (404) 504-6500
                                              Facsimile: (404) 504-6501
 6                                            jherman@hermanjones.com
                                              svash@hermanjones.com
 7

 8                                            Counsel for Plaintiff Sweepstakes Today, LLC

 9   Dated: February 23, 2021                 BOIES SCHILLER FLEXNER LLP
10                                            By: /s/ Philip C. Korologos
11                                            Philip C. Korologos*
                                              pkorologos@bsfllp.com
12                                            BOIES SCHILLER FLEXNER LLP
                                              55 Hudson Yards, 20th Floor
13                                            New York, NY 10001
                                              Tel.: (212) 446-2300 / Fax: (212) 446-2350
14

15                                            George A. Zelcs*
                                              Robert E. Litan*
16                                            Randall P. Ewing*
                                              Jonathon D. Byrer*
17                                            Ryan A. Cortazar*
                                              KOREIN TILLERY LLC
18
                                              205 North Michigan Avenue, Suite 1950
19                                            Chicago, IL 60601
                                              Tel.: (312) 641-9750 / Fax: (312) 641-9751
20                                            gzelcs@koreintillery.com
                                              rlitan@koreintillery.com
21                                            rewing@koreintillery.com
                                              jbyrer@koreintillery.com
22
                                              rcortazar@koreintillery.com
23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -3-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 5 of 11



 1                                            Stephen M. Tillery*
                                              Michael E. Klenov (277028)
 2                                            Carol L. O’Keefe*
                                              Jamie Boyer*
 3
                                              KOREIN TILLERY LLC
 4                                            505 North 7th Street, Suite 3600
                                              St. Louis, MO 63101
 5                                            Tel.: (314) 241-4844 / Fax: (314) 241-3525
                                              stillery@koreintillery.com
 6                                            mklenov@koreintillery.com
                                              cokeefe@koreintillery.com
 7
                                              jboyer@koreintillery.com
 8
                                              David Boies*
 9                                            dboies@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
10                                            333 Main Street
11                                            Armonk, NY 10504
                                              Tel.: (914) 749-8200 / Fax: (914) 749-8300
12
                                              Abby L. Dennis*
13                                            adennis@bsfllp.com
                                              Jesse Panuccio*
14                                            jpanuccio@bsfllp.com
15                                            BOIES SCHILLER FLEXNER LLP
                                              1401 New York Avenue, NW
16                                            Washington, DC 20005
                                              Tel.: (202) 895-7580 / Fax: (202) 237-6131
17
                                              Mark C. Mao (236165)
18                                            mmao@bsfllp.com
19                                            Sean P. Rodriguez (262437)
                                              srodriguez@bsfllp.com
20                                            BOIES SCHILLER FLEXNER LLP
                                              44 Montgomery Street, 41st Floor
21                                            San Francisco, CA 94104
                                              Tel.: (415) 293-6820 / Fax: (415) 293-6899
22

23                                            Sabria A. McElroy*
                                              smcelroy@bsfllp.com
24                                            BOIES SCHILLER FLEXNER LLP
                                              401 E. Las Olas Blvd., Suite 1200
25                                            Fort Lauderdale, FL 33301
                                              Tel.: (954) 377 4216 / Fax: (954) 356-0022
26

27                                            Counsel for Genius Media Group, Inc., The Nation
                                              Company, L.P., and The Progressive, Inc.
28



     JOINT STIPULATION AND [PROPOSED] ORDER       -4-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 6 of 11



 1   Dated: February 23, 2021                 BERGER MONTAGUE PC

 2                                            By: /s/ Michael C. Dell’Angelo
                                              Eric L. Cramer*
 3
                                              Michael C. Dell’Angelo*
 4                                            Caitlin G. Coslett*
                                              Patrick F. Madden*
 5                                            Michaela Wallin*
                                              BERGER MONTAGUE PC
 6                                            1818 Market St., Suite 3600
                                              Philadelphia, PA 19103
 7
                                              Telephone: (215) 875-3000
 8                                            Facsimile: (215) 875-4604
                                              ecramer@bm.net
 9                                            mdellangelo@bm.net
                                              ccoslett@bm.net
10                                            pmadden@bm.net
11                                            mwallin@bm.net

12                                            Sophia M. Rios (305801)
                                              BERGER MONTAGUE PC
13                                            12544 High Bluff Drive, Suite 340
                                              San Diego, CA 92130
14                                            Telephone: (619) 489-0300
15                                            Facsimile: (215) 875-4604
                                              srios@bm.net
16
                                              Daniel J. Walker*
17                                            BERGER MONTAGUE PC
                                              2001 Pennsylvania Ave., NW
18                                            Suite 300
19                                            Washington DC 20006
                                              Telephone: (202) 559-9745
20                                            dwalker@bm.net

21                                            Michael K. Yarnoff**
                                              KEHOE LAW FIRM, P.C.
22
                                              Two Penn Center Plaza
23                                            1500 JFK Blvd., Suite 1020
                                              Philadelphia, PA 19102
24                                            Telephone: (215) 792-6676
                                              myarnoff@kehoelawfirm.com
25
                                              Counsel for Sterling International Consulting
26
                                              Group
27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -5-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 7 of 11



 1   Dated: February 23, 2021                 GIRARD SHARP LLP

 2                                            By: /s/ Dena C. Sharp
                                              Dena C. Sharp (State Bar No. 245869)
 3
                                              Jordan Elias (State Bar No. 228731)
 4                                            Adam E. Polk (State Bar No. 273000)
                                              Scott M. Grzenczyk (State Bar No. 279309)
 5                                            GIRARD SHARP LLP
                                              601 California Street, Suite 1400
 6                                            San Francisco, CA 94108
                                              Tel: (415) 981-4800
 7
                                              Fax: (415) 981-4846
 8                                            dsharp@girardsharp.com
                                              jelias@girardsharp.com
 9                                            apolk@girardsharp.com
                                              scottg@girardsharp.com
10

11                                            John D. Radice**
                                              April Lambert**
12                                            RADICE LAW FIRM, PC
                                              475 Wall Street
13                                            Princeton, NJ 08540
                                              Tel: (646) 245-8502
14                                            Fax: (609) 385-0745
15                                            jradice@radicelawfirm.com
                                              alambert@radicelawfirm.com
16
                                              Scott L. Silver**
17                                            SILVER LAW GROUP
                                              11780 W. Sample Road
18                                            Coral Springs, FL 33065
19                                            Tel: (954) 755-4799
                                              ssilver@silverlaw.com
20
                                              Counsel for Mark Astarita
21

22

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER      -6-                    CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 8 of 11



 1   Dated: February 23, 2021                 KIRBY McINERNEY LLP

 2                                            By: /s/ Robert Gralewski
                                              Robert J. Gralewski, Jr. (Cal. Bar. #196410)
 3
                                              Samantha L. Greenberg (Cal. Bar. #327224)
 4                                            KIRBY McINERNEY LLP
                                              600 B Street, Suite 2110
 5                                            San Diego, CA 92101
                                              619-784-1442
 6                                            bgralewski@kmllp.com
                                              sgreenberg@kmllp.com
 7

 8                                            Counsel for JLaSalle Enterprises LLC

 9   Dated: February 23, 2021                 GUSTAFSON GLUEK PLLC
10                                            By: /s/ Dennis Stewart
11                                            Dennis Stewart (SBN 99152)
                                              GUSTAFSON GLUEK PLLC
12                                            600 B Street
                                              17th Floor
13                                            San Diego, CA 92101
                                              Telephone: (619) 595-3299
14                                            dstewart@gustafsongluek.com
15
                                              Daniel E. Gustafson*
16                                            Daniel C. Hedlund
                                              Daniel J. Nordin
17                                            Ling S. Wang
                                              GUSTAFSON GLUEK PLLC
18
                                              Canadian Pacific Plaza
19                                            120 South Sixth Street, Suite 2600
                                              Minneapolis, MN 55402
20                                            Telephone: (612) 333-8844
                                              dgustafson@gustafsongluek.com
21                                            dhedlund@gustafsongluek.com
                                              dnordin@gustafsongluek.com
22
                                              lwang@gustafsongluek.com
23
                                              Marc H. Edelson, Esq.
24                                            EDELSON LECHTZIN LLP
                                              3 Terry Drive
25                                            Suite 205
                                              Newtown, PA 18940
26
                                              Telephone: (215) 867-2399
27                                            Facsimile: (267) 685-0676
                                              medelson@edelson-law.com
28



     JOINT STIPULATION AND [PROPOSED] ORDER       -7-                  CASE NO.: 5:20-CV-03556-BLF
        Case 5:20-cv-03556-BLF
             5:20-cv-08984-BLF Document 95
                                        47 Filed 02/23/21 Page 9 of 11



 1                                            Joshua H. Grabar
                                              GRABAR LAW OFFICE
 2                                            One Liberty Place
                                              1650 Market Street, Suite 3600
 3
                                              Philadelphia, PA 19103
 4                                            Tel: (267) 507-6085
                                              Fax: (267) 507-6048
 5                                            jgrabar@grabarlaw.com
 6                                            E. Powell Miller
                                              Sharon S. Almonrode***
 7
                                              Emily E. Hughes
 8                                            THE MILLER LAW FIRM, P.C.
                                              950 West University Drive, Suite 300
 9                                            Rochester, MI 48307
                                              Telephone: (248) 841-2200
10                                            Fax: (248) 652-2852
11                                            epm@millerlawpc.com
                                              ssa@millerlawpc.com
12                                            eeh@millerlawpc.com

13                                            Simon Bahne Paris, Esquire
                                              Patrick Howard, Esquire
14                                            SALTZ, MONGELUZZI & BENDESKY, P.C.
15                                            One Liberty Place, 52nd Floor
                                              1650 Market Street
16                                            Philadelphia, PA 19103
                                              Telephone: (215) 496-8282
17                                            Fax: (215) 496-0999
                                              sparis@smbb.com
18                                            phoward@smbb.com
19
                                              Kenneth A. Wexler
20                                            Kara A. Elgersma
                                              WEXLER WALLACE LLP
21                                            55 West Monroe Street, Suite 3300
                                              Chicago, IL 60603
22
                                              kaw@wexlerwallace.com
23                                            kae@wexlerwallace.com

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -8-                 CASE NO.: 5:20-CV-03556-BLF
       Case 5:20-cv-03556-BLF
            5:20-cv-08984-BLF Document 95
                                       47 Filed 02/23/21 Page 10 of 11



 1                                            Dianne M. Nast
                                              Daniel N. Gallucci
 2                                            Joseph N. Roda
                                              NASTLAWLLC
 3
                                              1101 Market Street, Suite 2801
 4                                            Philadelphia, PA 19106
                                              dnast@nastlaw.com
 5                                            dgallucci@nastlaw.com
                                              jnroda@nastlaw.com
 6
                                              Counsel for Mikula Web Solutions, Inc.
 7

 8
                                              *Pro Hac Vice
 9                                            **Pro Hac Vice application forthcoming
                                              ***Pro Hac Vice application pending
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER       -9-                  CASE NO.: 5:20-CV-03556-BLF
       Case 5:20-cv-03556-BLF
            5:20-cv-08984-BLF Document 95
                                       47 Filed 02/23/21 Page 11 of 11



 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Justina K. Sessions attest that
 3   concurrence in the filing of this document has been obtained from each of the other signatories.
 4

 5   Dated: February 23, 2021                      By: /s/ Justina K. Sessions
                                                   Justina K. Sessions, State Bar No. 270914
 6

 7

 8                                        [PROPOSED] ORDER
 9          PURSUANT TO THIS STIPULATION, IT IS SO ORDERED.
10

11
     Dated: February 23, 2021
12
                                                   HONORABLE BETH LABSON FREEMAN
13                                                 UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT STIPULATION AND [PROPOSED] ORDER            -10-                   CASE NO.: 5:20-CV-03556-BLF
